Bloodworth, J.
“c A direct assignment of error upon a ruling made during the progress of a trial comes too late if for the first time presented in a bill of exceptions sued out more than thirty days after the adjournment of the term at which such ruling was made.’ Henry v. Burkhalter, 113 Ga. 1043 (1) (39 S. E. 406). Nor can such a ruling be properly made a ground of a motion for a new trial. Methodist Episcopal Church South v. Dudley Sash, Door & Lumber Co., 137 Ga. 68 (72 S. E. 480).” Avery v. Graham, 26 Ga. App. 161 (105 S. E. 708). “Rulings upon the sufficiency of the pleadings are not proper subject-matter *789for a motion for a new trial.” Coulson v. State, 13 Ga. App. 148. (2) (78 S. E. 1108). See also Tompkins v. American Land Co., 139 Ga. 377 (2) (77 S. E. 623), and cases cited; Weeks v. Reliance Fertilizer Co., 23 Ga. App. 128 (2) (97 S. E. 664), and citations. Under the rulings in the foregoing cases the assignments of error in the bill of exceptions and in the motion for a new trial upon the overruling of plaintiff’s motion to strike the defendant’s plea cannot be considered.
Where the jury found in favor of the defendant, the refusal of a request to charge on the measure of damages was not harmful. Cohen v. Krumbein, 28 Ga. App. 788 (3) (113 S. E. 58). Moreover, the ground of the motion for a new trial which complains that the court refused to comply with the request to charge cannot be considered by this court, for two reasons: (a) It does not appear that the request was tendered to the court before the jury retired “to consider of their verdict.” Civil Code (1910), § 6084. (b) It is not alleged that the requests to charge were “pertinent and applicable to the facts of the case.” Killabrew v. State, 26 Ga. App. 231 (2) (105 S. E. 711).
There is some evidence to support the verdict. “ This court, by the constitutional amendment creating it, is limited in jurisdiction to the correction of errors in law alone, and therefore has no power to grant a new trial on the ground that the verdict is strongly contrary to the weight of evidence, if there is any evidence at all to support it.” Collins v. Broom, 21 Ga. App. 420 (94 S. E. 645), and cases cited.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.